1    VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
2
     1225 E. Divisadero Street
3    Fresno, CA 93721
     Office: (559) 500-3900
4    Fax: (559) 500-3902
5

6

7
                            IN THE UNITED STATES DISTRICT COURT
8

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITEDS STATES OF AMERICA,                      ) CASE NO. 1:17-CR-0198 LJO
                                                     ) STIPULATION AND ORDER TO
12                                                   ) CONTINUE SENTENCING HEARING
                                  Plaintiff,         )
13                                                   )
                      v.                             )
14                                                   )
     DANIEL VILLANUEVA,                              )
15                                                   )
                                                     )
16                              Defendant.           )
                                                     )
17
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE
18
     LAWRENCE J. O’NEILL AND JEFFREY SPIVAK, ASSISTANT UNITED STATES
19   ATTORNEY:

20          COMES NOW Defendant, DANIEL VILLANUEVA by and through his attorney of
21
     record, Virna L. Santos, hereby requesting that the sentencing hearing currently set for
22
     November 18, 2019, 2019 be continued to January 13, 2020.
23

24          This continuance is due to an ongoing family emergency relating to Mr. Villanueva’s

25   grandmother’s illness. Mr. Villanueva is his grandmother’s caregiver. Due to this emergency,
26
     he has been unable to meet with defense counsel to discuss his presentence report or prepare
27

28


     STIPULATION AND PROPOSED ORDER TO CONTINUE SENTENCING HEARING


                                                    1
1    the necessary documents for his sentencing hearing. I have corresponded with AUSA Jeffrey
2
     Spivak, who has no objection to continuing the sentencing hearing.
3
         IT IS SO STIPULATED.
4

5
                                                 Respectfully Submitted,

6    DATED: October 16, 2019                     /s/ Virna L. Santos
                                                 VIRNA L. SANTOS
7                                                Attorney for Defendant
8                                                 DANIEL VILLANUEVA

9

10
     DATED: October 16, 2019                     /s/_Jeffrey Spivak_______________
11                                               JEFFREY SPIVAK
                                                 Assistant U.S. Attorney
12

13

14

15

16

17

18                                                 ORDER

19          The sentencing hearing currently set for November 18, 2019 is hereby continued to
20
     January 13, 2020 at 10:30 a.m.   NO FURTHER CONTINUANCES.
21

22

23
            IT IS SO ORDERED.

24          Dated:    October 16, 2019                   /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
25

26

27

28


     STIPULATION AND PROPOSED ORDER TO CONTINUE SENTENCING HEARING


                                                   2
